Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 4/13/2020 and IDS filed on 4/13/2020. 
Claims 1-7 are pending.


3.	This application is in condition for allowance except for the following formal matters: 
Claim 1 recited limitations “when the determination function determines that the degeneration circuit description or the software description does not satisfy the constraint condition, the degenerate parameter change function changes the value of the degenerate parameter and then executes the second operation synthesis function”, however the limitations should recite “when the determination function determines that the degeneration circuit description or the degeneration software description does not satisfy the constraint condition, the degenerate parameter change function changes the value of the degenerate parameter and then executes the second operation synthesis function”.

Claim 4 recited limitation “degeneracy parameter changing function”, however the limitation should recite “degeneration parameter changing function”.



Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Allowable Subject Matter
4.	Claims 1-7 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action.
5.	The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Takashina et al. (U.S. 2017/0068764 A1) 
discloses:
A circuit generation device or software generation device, which has a first 
operation synthesis function of generating a circuit description or a software 
description based on an operation description of a system, comprising (See 
Figure 1, i.e. Circuit design device & 110 – operation description): 
a degeneration parameter extraction function of extracting a degeneration 
parameter from the operation description (See Para [0070]-[0073], i.e. generates 
inserted graph list…countermeasure insertion…graph list [prior art generate list from 
description, is considered extraction).
           The prior art does not teach the limitations: a degeneration parameter change function of changing a value of the degeneration parameter; a second operation synthesis function of generating a degeneration circuit description or a degeneration software description based on the operation description and the value of the degeneration parameter; and a determination function of determining whether performance of the degeneration circuit description or the degeneration software description satisfies a constraint condition based on the circuit description or the software description, wherein, when the determination function determines that the degeneration circuit description or the software description does not satisfy the constraint condition, the degenerate parameter change function changes the value of the degenerate parameter and then executes the second operation synthesis function, as recited in independent claim 1, where claims 2-7 depend directly and/or indirectly from.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/Primary Examiner, Art Unit 2851